DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 24 are presented for examination.  Acknowledgement is made of the preliminary amendment filed 3-18-2020.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119, which papers have been placed of record in the file.
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 4-30-2020, 6-2-2020 and 8-18-2020 have been considered by the examiner (see attached PTO-1449).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhoodfar et al. (USPAP 2012/0266051) in view of Lahav et al. (USPAP 20050068995)
Claims 12 and 24:
Farhoodfar substantially teaches the claimed invention.  Farhoodfar teaches a method and system for a staircase forward error correction (FEC) in communication links such as optical transport network (OTN), the method and system comprising:  an optical channel transport unit 
Farhoodfar also teaches that the FEC encoder performs a staircase encoding on a G.709 frame and a G.709 defines the number of layers in an OTN signals wherein client signals are encapsulated onto the optical channel payload unit (POUk) signals at one of k levels (see par. 0006 and 0057).    Farhoodfar also teaches that the frames are transmitted over an optical channel (“first interface”) (see fig. 9 and par.  0051).  
Farhoodfar does not specifically teach that the FEC is Reed Solomon FEC and the encapsulate low data into a first data path; however, Lahav in an analogous art teaches an apparatus and a method utilizing efficient forward error correction in OTN wherein Reed Solomon RS (255 239) are standard code and the OTN standard frames comprises dividing the payload area into groups.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the FEC encoding and the OTUk frames of Farhoodfar with the OTN standards of RS (239 225) code for a G.709 OTN as taught by Lahav because Lahav teaches that for improved optical communication supporting long haul transmission, a RS FEC is a standard.   This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ the standards in optical communication of RS FEC encoding and generating a plurality of groups of frames for enabling improved performance of the OTN as taught by Lahav (see par. 0006 to 0008).  


Allowable Subject Matter
7.	Claims 1 to 11 and 13 to 23 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teaches various methodologies for FEC in optical communication, for instance, Johnston et al. (USP 8718087) one such example of the prior art made of record, teaches a method and an apparatus for controlling received data in an optical network unit  operating in a point to multipoint scheme with different clocks.  However, the prior art made of record taken alone or in combination fails to teach or fairly suggest or render obvious the novel element  of the instant invention of the encoding scheme matches a frame structure in the first data frame.  Specifically, the prior art made of record fails to teach or fairly suggest or render obvious the combination of elements with the novel element of “ the firs error correction encoding scheme matches a frame structure of the first data frame’ and  sending the first coded block” (claims 1 and 13).  Also, the prior art made of record fails to teach or fairly suggest or render obvious the combination of elements with the novel element of: “wherein the first error correction decoding scheme matches a frame structure of the first data frame; and removing clock simplified padding data form the target data to obtain a first data block” (claims 8 and 20).
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zou et al. 	(USPAP 2009/0074410) discloses a method for synchronous corss connect switching in optical transport network wherein a byte padding or a bit padding method is applied to the ODUk

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shelly A Chase/            Primary Examiner, Art Unit 2112